SHERAN, Chief Justice.
Appeal from a judgment of conviction of criminal sexual conduct in the first and second degree.
After the appeal was taken, the United States Supreme Court filed its opinion in Edwards v. Arizona, 451 U.S. 477, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981). Because this decision amplifies Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), it applies to this case. We therefore remand the matter to the district court for reconsideration of defendant’s motion for a new trial in light of Edwards.